UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1337



NENE BELLA BALDE,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-644-346)


Submitted:   January 31, 2007            Decided:    February 16, 2007


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed in part; denied in part by unpublished per
curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Annette M. Wietecha, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Nene   Bella   Balde,   a    native   and   citizen   of   Guinea,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming the immigration judge’s denial of her

requests for asylum, withholding of removal, and protection under

the Convention Against Torture.

          We cannot review the Board’s denial of Balde’s asylum

claim because the immigration judge concluded, and the Board

affirmed, that Balde failed to file her asylum application within

one year of the date of her arrival in the United States.             See 8

U.S.C. § 1158(a)(2)(B) (2000).        Accordingly, we lack jurisdiction

to review this determination pursuant to 8 U.S.C. § 1158(a)(3)

(2000).   See Zaidi v. Ashcroft, 377 F.3d 678, 680-81 (7th Cir.

2004) (collecting cases); see also Vasile v. Gonzales, 417 F.3d

766, 768 (7th Cir. 2005) (holding that even in light of the REAL ID

Act of 2005, these “factual determinations continue to fall outside

the jurisdiction of the court of appeals entertaining a petition

for review”).

          While we lack jurisdiction to consider the Board’s ruling

on the asylum claim, we retain jurisdiction to consider the denial

of withholding of removal.*   See 8 C.F.R. § 1208.4(a) (2006).          “To



     *
      As Balde does not challenge the Board’s denial of relief under
the Convention Against Torture, any such claim has been abandoned
on appeal. See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6
(4th Cir. 1999).

                                  - 2 -
qualify for withholding of removal, a petitioner must show that he

faces a clear probability of persecution because of his race,

religion, nationality, membership in a particular social group, or

political opinion.”    Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir.

2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).                 Balde

challenges the immigration judge’s determination that her testimony

was not credible, and that she otherwise failed to meet her burden

of proof for withholding of removal.        Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.             8 U.S.C. § 1252(b)(4)(B)

(2000).     We accord broad, though not unlimited, deference to

credibility findings supported by substantial evidence.          Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).           We will uphold the

final agency determination if it is not “manifestly contrary to

law.”     Id.   Based on our review of the record, we conclude that

substantial evidence supports the Board’s determination that Balde

failed to present a credible claim for withholding of removal.

            We dismiss the petition for review as to Balde’s asylum

claim and deny the remainder of the petition.             We dispense with

oral    argument   because   the   facts   and    legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                            PETITION DISMISSED IN PART;
                                                         DENIED IN PART



                                   - 3 -